DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 1/28/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of non-patent literature and foreign translations were not provided.  It has been placed in the application file, but the information referred to therein has been partially considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, 11-12, 14-17, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoening (US 5,494,114) in view of Mears (US 6,308,784).
Regarding claim 1, Hoening discloses a sprinkler assembly comprising: 
a body (3) having an internal passageway (4) extending from an inlet (inlet of 4) to an outlet (outlet of 4) to define a longitudinal axis (Figure 3); 
a support member comprising a ring (Figure 2; 9, 9, 8, 7) and a pair of stanchions (5, 6) disposed about the outlet (Figure 3), each of the stanchions (5, 6) defining a channel (10, 13) extending parallel to the longitudinal axis (Column 3, lines 25-38), each of the stanchions (5, 6) spacing the ring distally from the outlet with the ring circumscribing and orthogonal to the longitudinal axis (Figures 2 and 3); and a deflector assembly (11, 14, 16) engaged with the support member (Figure 3) to translate from a first location a second location further from the outlet than the first location (Column 3, lines 25-30 and Column 4, lines 59-61) , the deflector assembly including a deflector member (16) and a pair of elongate members (11, 14) extending from the deflector member (Figure 3), each elongate member being disposed in one of the channels (Figure 3 and Column 3, lines 25-30) and including a projection member (Figure 3, Each top end of the leg includes a member projecting wider than the remaining body of the leg), but fails to disclose that the member is compressible relative to a corresponding elongate member of the pair of elongate members.
Mears discloses an analogous device that includes a projecting member (38) that is compressible relative to corresponding elongate members of a pair of elongate members (34) (Column 4, lines 35-38, The members are made of spring temper bronze; As such the members are compressible).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoening with the disclosures of Mears, providing the projecting members to be spring tempered, and therefore compressible relative to a corresponding elongate member of a pair of elongate members, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.
Hoening alone or in combination with Mears fails to disclose the elongate members being integrally formed with the deflector member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoening in view of Mears to includes the elongate members integrally formed with the deflector member since it has been held that forming in one piece and article which has been formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 3, Hoening in view of Mears discloses the sprinkler assembly of claim 1, comprising: 
the ring (Figure 2; 9, 9, 8, 7) has a proximal surface (top surface) and a distal surface (bottom surface) with a pair of closed-form apertures (12), each aperture (12) extending from the distal surface to the proximal surface and in communication with one of the channels (10, 13) (Figures 1 and 3).
Regarding claim 5, Hoening in view of Mears discloses the sprinkler assembly of claim 1, comprising: a thermally responsive trigger (42) and a closure assembly (22, 32) at the outlet in an unactuated state of the sprinkler assembly (Column 3, lines 44-47 and Column 4, lines 4-8).
Regarding claims 7 and 15, Hoening in view of Mears discloses the sprinkler assembly of claims 1 and 11, comprising: a bridge (32) that supports a thermally responsive trigger (42) and a closure assembly (21) in the outlet in the unactuated state of the sprinkler assembly, but is silent as to whether the elements are under a fluid static load ranging from 175 psi to 500 psi.
Hoening puts forth the general condition of optimizing applied, in order to provide for a desired response time (Column 5, lines 23-28). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoening in view of Mears to include the elements under a fluid static load ranging from 175 psi to 500 psi, since it has been held since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Hoening to optimize the device to include the elements are under a fluid static load ranging from 175 psi to 500 psi, in order to provide for a desired response time.
Regarding claim 8, Hoening in view of Mears discloses the sprinkler assembly of claim 1, comprising the body (3) includes a pair of tool engagement surfaces (17, 18) disposed about the passageway and orthogonal to the stanchions (Figure 3).
Regarding claims 9 and 14, Hoening in view of Mears discloses the sprinkler assembly of claims 1 and 11, comprising: the body includes an external thread (Column 3, line 37).
Regarding claim 11, Hoening discloses a sprinkler comprising: 
a sprinkler frame (3) having an internal passageway (4) extending along a longitudinal axis from an inlet (inlet of 4) to an outlet (outlet of 4) (Figure 3); 
a seal assembly including a seal (21) and a seal support (32) at the outlet to prevent fluid from exiting the outlet (Column 3, lines 43-52 and Column 4, lines 4-14);
a pair of stanchions (5, 6) disposed about the sprinkler frame (Figure 3) defining a pair of spaced apart lateral channels (10, 13), each stanching including adjacent and orthogonally oriented surfaces to define one of the channels (Figure 3, The channels are formed by grooves, which form the claimed surfaces);
an annular member (Figure 2;  9, 9, 8, 7) spaced distally from the outlet by the stanchions (Figures 2 and 3), the annular member having a proximal surface (top surface), a distal surface (bottom surface) and a peripheral surface extending between the proximal and distal surfaces (Figures 2 and 3), the peripheral surface circumscribing the pair of lateral channels (Figures 2 and 3), the annular member including a pair of support surfaces (17, 18) disposed medially of the stanchions (Figure 3);
a thermally responsive trigger (42) axially aligned along the longitudinal axis and supported by the support surfaces (17, 18) of the annular member (Figure 1) to maintain the seal assembly at the outlet of the body (Figure 1 depicts the support surfaces supporting the seal assembly at the outlet; 
and a deflector assembly comprising: 
a deflector member (16) disposed distally of the annular member for translation relative to the outlet of the body (Column 3, lines 25-30 and Column 4, lines 59-61), the deflector assembly engaging the distal surface of the annular member to define a first location (Figure 1, In an unactuated state, the deflector assembly engages the distal surface), the deflector assembly engaging the proximal surface of the annular member in an actuated state of the sprinkler (Figure 3); and a pair of planar elongate members (14, 16)  extending from the deflector member (Figure 3), the pair of elongate members disposed in the pair of channels (Figures 2 and 3), each elongate member including a projection member (Figure 3, Each top end of the leg includes a member projecting wider than the remaining body of the leg) that engages the proximal surface (Figure 2), but fails to disclose the projection member compressible relative to each elongate member.
Mears discloses an analogous device that includes a projecting member (38) that is compressible relative to corresponding elongate members (34) (Column 4, lines 35-38, The members are made of spring temper bronze; As such the members are compressible).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoening with the disclosures of Mears, providing the projecting members to be spring tempered, and therefore compressible relative to each elongate member, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.
Hoening alone or in combination with Mears fails to disclose the elongate members being integrally formed with the deflector member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoening in view of Mears to includes the elongate members integrally formed with the deflector member since it has been held that forming in one piece and article which has been formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 12, Hoening in view of Mears discloses the sprinkler of claim 11, comprising:
the pair of elongate members (14, 16) extend through closed form apertures (12), which extend from the proximal surface to the distal surface of the annular members (Figure 3)
Regarding claim 16, Hoening in view of Mears discloses the sprinkler of claim 11, comprising: the pair of stanchions diametrically disposed about the outlet to space the annular member distally from the outlet (Figure 1).
Regarding claim 17, Hoening in view of Mears discloses the sprinkler of claim 11, comprising: the deflector assembly includes a deflector member (16), the planar elongate members of the deflector assembly integrally formed with (as modified) and extending orthogonally from the deflector member (Figure 3), the elongate members translating within the channels (Column 3, lines 25-30 and Column 4, lines 59-61).
Regarding claim 19, Hoening in view of Mears discloses the sprinkler of claim 11, comprising: a pair of tool engagement surfaces disposed about the passageway and orthogonal to the stanchions (Examiner interprets the horizontal flat surfaces of free ends 39 and 40 as tool engagement surfaces).
Regarding claim 20, Hoening in view of Mears discloses the sprinkler assembly of claim 11, comprising: a cover plate (48) coupled with the sprinkler frame (Figure 1).

Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoening in view of Mears and Tyden (US 2,389,334). 	
Regarding claim 2, Hoening in view of Mears discloses the sprinkler assembly of claim 1, comprising: 
each projection member (Hoening, as modified) engages the ring in the second location of the deflector assembly (Figure 3, Each projecting member engages the ring on portions 7 and 8 of the ring), but fails to disclose each projection member disposed at a first angle and extending from a first projection end to a second projection end, the second projection end further from the longitudinal axis and the inlet than the first projection end.
Tyden discloses a device wherein an engagement member (11b) is disposed at a first angle and extends from a first projection end to a second projection end, the second projection end further from the longitudinal axis and the inlet than the first projection end (The top surface of the projection gradually extends in a downstream direction to the surface end away from the longitudinal axis).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoening in view of Mears with the disclosures of Tyden, orienting the projection member (Mears, 38) disposed at a first angle and extending from a first projection end to a second projection end, the second projection end further from the longitudinal axis and the inlet than the first projection end (Tyden, Figure 2), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of engagement between the projection member and the ring surface).
Regarding claim 6, Hoening in view of Mears discloses the sprinkler assembly of claim 1, comprising: the projection member (Mears, 38) is axially spaced from the deflector member (16) (Figure 3) and includes a resilient tab extending laterally of the elongate member (Mears, 38 is interpreted as a tab, and is resilient due to its material), but fails to define an oblique included angle with respect to the elongate member.
Tyden discloses a tab member (11b) that forms an oblique angle with elongate members.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoening in view of Mears with the disclosures of Tyden, orienting the projection member (Mears, 38) disposed at an oblique angle, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of engagement between the projection member and the ring surface).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoening in view of Mears and Gloeckler (US 3633676). 	
Regarding claim 4, Hoening in view of Mears discloses the sprinkler assembly of claim 1, but fails to disclose the assembly comprising the proximal surface of the ring including a pair of engagement surfaces disposed about the longitudinal axis for engaging the projection members of the deflector assembly, each engagement surface extending proximally in one of the channels, each engagement surface disposed at a second angle and extending from a first surface end to a second surface end, the second surface end further from the longitudinal axis and the inlet than the first surface end to provide a wedge engagement between each projection member and corresponding engagement surface.
Gloeckler discloses an assembly that comprises a proximal surface of a ring (21) including a pair of engagement surfaces (Examiner’s Annotated Figure 1) disposed about a longitudinal axis for engaging projection members (30) (Figure 1), each engagement surface extending proximally in a channel (The interior channel of element 25), each engagement surface disposed at a second angle (Perpendicular to the projection) and extending from a first surface end to a second surface end (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoening in view of Mears with the disclosures of Gloeckler, providing a pair of engagement surfaces (Examiner’s Annotated Figure 1) disposed about the longitudinal axis (Gloeckler, Figure 1 for engaging the projection members (Mears, 38 (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight (Gloeckler, Figure 2), each engagement surface extending proximally in one of the channels (as modified), each engagement surface disposed at a second angle (Perpendicular to the projection) and extending from a first surface end to a second surface end (Figure 2), in order to provide for catching of the projection, as depicted in Gloekler (figure 2).
It would have been an obvious matter of design choice to provide the second surface end of the engagement surfaces further from the longitudinal axis and the inlet than the first surface end to provide a wedge engagement between each projection member and corresponding engagement surface (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight, as Applicant has not disclosed that the configuration is used for a particular purpose or solves a stated problem, and it appears that the device would perform equally well with the engagement surface structure depicted in Gloeckler. 

    PNG
    media_image1.png
    861
    646
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoening in view of Mears and Multer (US2012/0090700).
Regarding claim 10, Hoening in view of Mears discloses the sprinkler assembly of claim 1, but fails to disclose comprising the body and the support member are formed from a plastic material.
Multer discloses a device wherein sprinkler components may be made of a plastic material (Paragraph 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the body and support member from a plastic material since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.

Regarding claim 13, Hoening in view of Mears discloses the sprinkler of claim 11, comprising: 
the annular member includes an annular member (9, 9, 7, 8) formed integrally with the stanchions (Figure 1) (5, 6) and ring (19) disposed about the annular member (Figure 3), the support surfaces (17, 18) supporting a bridge (32) extending between the support surfaces (Figure 1) with the thermally responsive trigger and the seal disposed axially along the longitudinal axis (Figure 1), but fails to disclose the annular member being plastic, or the ring being metallic.
Multer discloses a device wherein sprinkler components may be made of a plastic or metallic material (Paragraph 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the annular member from plastic and the ring from metal since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoening in view of Mears, Polan (US 5,080,176) and Multer.
Regarding claim 18, Hoening in view of Mears discloses the sprinkler of claim 11, but fails to disclose the sprinkler comprising the sprinkler frame and the annular member are formed from a plastic material, the assembly further including an annular metallic support member circumferentially surrounding and engaged with the distal surface of the annular member.
Polan discloses a sprinkler that includes an annular metallic support member (10’) circumferentially surrounding and engaged with a distal surface of an annular member (100) (Element 31’ of the support member engages the distal surface of the annular member).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoening in view of Mears with the disclosures of Polan, replacing the cover structure with a structure that includes an annular metallic support member (Polan, 10’) circumferentially surrounding and engaged with a distal surface of the annular member (Element 31’ of the support member engages the distal surface of the annular member), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including protection of the members of the sprinkler prior to discharge.
Multer discloses a device wherein sprinkler components may be made of a plastic or metallic material (Paragraph 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the annular member from plastic and the support member from metal since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8-11 of U.S. Patent No. 10,905,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims put forth aligning features, but differ in alignment and detail of certain structural features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752